Citation Nr: 0521173	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.	Entitlement to service connection for hepatitis C.

2.	Entitlement to service connection for hypertension, 
claimed as secondary to multiple chemical exposure.

3.	Entitlement to service connection for chronic kidney 
disease, claimed as secondary to multiple chemical exposure.

4.	Entitlement to service connection for osteoarthritis, 
claimed as secondary to multiple chemical exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to November 
1975.     

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO denied service connection for hepatitis C.  The 
veteran filed a notice of disagreement (NOD) in September 
2002.  A statement of the case (SOC) was issued in January 
2003, and the veteran filed a substantive appeal later that 
month.  

In May 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) in Washington, D.C.; 
a transcript of that hearing is associated with the claims 
file.    

The Board's decision addressing the claim for service 
connection for hepatitis C is set forth below.  The 
additional matters of service connection for hypertension, 
for chronic kidney disease, and for osteoarthritis, each 
claimed as secondary to multiple chemical exposure-for which 
the veteran has completed the first of two actions required 
to place these matters in appellate status-are addressed in 
the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The RO will notify the veteran when further 
action, on her part, is required.

As a final preliminary matter, the Board notes that the 
veteran in a November 2004 statement raised the issues of 
service connection for a respiratory condition, and 
neuropathy, each claimed as secondary to multiple chemical 
exposure.  As the RO has not yet adjudicated these matters, 
they are not properly before the Board; hence, the matters 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for service connection for hepatitis C 
has been accomplished.

2.	The veteran's hepatitis C was initially manifested post-
service, and there is no competent medical evidence that 
establishes a nexus between currently diagnosed hepatitis C 
and military service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not 
met.  38 U.S.C.A.           §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision the claim for service 
connection for hepatitis C has been accomplished.  

Through the January 2003 SOC, the February 2004 supplemental 
SOC (SSOC), and the RO's February 2002 letter, the RO 
notified the veteran and her representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  Pursuant to the 
aforementioned documents, the veteran also has been afforded 
the opportunity to present evidence and argument in support 
of her claim.  In its February 2002 letter, the RO notified 
the veteran of the enactment of the VCAA, and requested that 
she provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any VA treatment records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran submit any additional evidence in 
her possession.  Through this letter, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in connection with the claim 
on appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the July 2002 rating action on appeal.  The Board finds that 
the lack of full, pre-adjudication notice in this case does 
not, in any way, prejudice the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that her claim 
was fully developed and re-adjudicated after notice was 
provided.
 
As indicated above, the RO issued the January 2003 SOC 
explaining what was needed to substantiate the claim within 
four months of the veteran's September 2002 NOD of the July 
2002 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its February 2002 letter; neither in response to 
that letter, nor at any other point during the pendency of 
this appeal, has the veteran informed the RO of the existence 
of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim being 
decided.  As indicated below, the RO has obtained and 
associated with the claims file the veteran's service medical 
records (SMRs), and service personnel records.  The RO has 
also obtained hospitalization and outpatient treatment 
reports from the Martinsburg VA Medical Center (VAMC) dated 
from April 1999 to October 2000, and from May 2003 to 
December 2004.  Additionally, the veteran has undergone 
numerous VA examinations in connection with the claim on 
appeal, the reports of which are of record.  In support of 
her claim, the veteran has submitted numerous personal 
statements, as well as copies of internet publications dated 
in January 2005.  She has also provided testimony during a 
May 2005 hearing before the undersigned VLJ, of which a 
transcript has been associated with the claims file.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
hepatitis C. 

II.	Background

The veteran's SMRs reflect no treatment for or diagnosis of 
hepatitis.  Also, the report of the veteran's induction 
examination does not note that the veteran had any tattoos, 
and there was no change in this regard at separation from 
service.
  
On VA general medical examination in July 1999, the diagnosis 
was, inter alia, of a history of past polysubstance abuse.  

Treatment records from the Martinsburg VAMC, dated from 
February 2000 to October 2001, include an August 2001 
physician's report that reflects laboratory test findings 
that were positive for both hepatitis B and hepatitis C.  An 
October 2001 report reflects a primary diagnosis of hepatitis 
C, with additional diagnoses of hypertension, arthritis, 
chronic renal insufficiency, and depression.  

The report of an October 2001 VA general medical examination 
notes the veteran's report that she had quit drinking alcohol 
and using drugs in 1999.  The examiner noted that the veteran 
had hepatitis C, diagnosed in 1999, as well as a history of 
hepatitis B.  The diagnosis was, inter alia, chronic 
hepatitis C.  

In her March 2002 statement, the veteran indicated that her 
risk factors for   hepatitis C included intravenous drug use 
in 1975, while on active duty in Germany, and a tattoo on her 
left arm that she received during that same time period.

In July 2002, the RO denied service connection for hepatitis 
C.  The veteran thereafter perfected an appeal of the denial.  
In her September 2002 NOD, the veteran alleged that another 
incident that may have been the cause of hepatitis C was her 
treatment for a blood disorder during service.  

In her January 2003 substantive appeal, the veteran contended 
that she most likely developed hepatitis C during service as 
a result of receiving a tattoo, donating blood, or having 
undergone multiple needle injections for immunization 
purposes.  

Records from the Martinsburg VAMC, dated from May 2003 to 
December 2004, include a September 2003 physician assistant's 
report following a liver biopsy, which noted a diagnosis of 
chronic hepatitic C, grade 1, stage 1.  Subsequent treatment 
reports reflect an ongoing assessment of hepatitis C.  

The report of a January 2004 examination of the liver, gall 
bladder and pancreas, notes the veteran's report that she 
used heroin as well as other drugs during a period of active 
duty from February 1975 to November 1975.  She stated that 
she also received a tattoo on her left arm during this time 
period.  She further stated that she used intravenous heroin 
again in 1979 for many months, and that she had multiple sex 
partners over her lifetime.  She did not recall developing 
any viral type symptoms typical of hepatitis B after 1975.  
The veteran indicated that she had not used drugs or alcohol 
since 1999.  She denied a history of organ transplant, blood 
transfusion, or acupuncture.  The examiner noted based on a 
review of the veteran's SMRs, that there was no reference to 
hepatitis C, and no record of any tattoo, bleeding condition, 
or intravenous drug use while in service.  Also noted was 
that a review of VA outpatient records confirmed a diagnosis 
of hepatitis C and hepatitis B in 1999.

On physical examination, the veteran complained of extreme 
fatigue, weakness, depression, and numbness and tingling in 
her hands and feet.  She had night sweats every night.  She 
denied nausea, vomiting and hematemesis.  She had some right 
upper quadrant abdominal pain intermittently which she could 
not relate to any particular event.  Examination of the skin 
revealed a faded tattoo on the left upper arm, with no 
recognizable design.  An examination of the abdominal area 
indicated that the liver edge was not palpable.  There was no 
right upper quadrant tenderness, no ascites, and no shifting 
dullness.  A review of prior lab test results indicated 
positive results for Hepatitis A, B, and C antibodies.  

The examiner diagnosed with multiple risk factors including 
intravenous drug abuse, tattoo and multiple sex partners; 
hepatitis B with multiple risk factors including intravenous 
drug abuse, multiple sex partners and a previous tattoo; 
recovering alcoholic/heroin addict; and several documented 
pelvic inflammatory disease infections from 1972 to 1975, 
with no history of a bleeding condition.  The examiner 
further indicated that it was not possible to determine the 
date of infection with hepatitis B and/or C.  He noted in 
this regard that the veteran participated in intravenous drug 
use and other high risk behavior both during 1975, and 1979 
following active duty service, and that the veteran could 
have become infected with hepatitis B and C during either of 
these times.     

During the May 2005 Board hearing, the veteran testified that 
there were numerous risk factors during service that could 
have accounted for her present condition of hepatitis C, 
including intravenous drug use, and receipt of a tattoo.  The 
veteran stated that intravenous drug use during service was 
occasional.  She also stated that the tattoo on her left arm 
had been administered through a needle dipped in ink.  She 
further contended that during the time period she was 
stationed at a military base in Alabama, there was an 
industrial facility in the same general location that 
released extensive amounts of environmental contaminants, 
which she believed may have been a factor in the development 
of hepatitis C.

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  "In line of duty" means any injury incurred 
or aggravated during a period of active military service, 
unless such injury was the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, was the result of the veteran's abuse of alcohol or 
drugs.   38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. 
§ 3.1(m).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

As indicated above, hepatitis C was not shown in service or 
for many years thereafter.  The veteran's SMRs reflect no 
findings or complaints regarding hepatitis C.  There is 
likewise no notation as to any tattoos received in service, 
or treatment for a blood disorder, each of which the veteran 
has alleged as events that may have been the cause of 
hepatitis C.  SMRs also  show nothing atypical with respect 
to the veteran's immunization records.  

The medical evidence since service reflects no diagnosis of 
hepatitis C until more than 20 years after the veteran's 
discharge, as noted in VA treatment records dated in 1999.  
(Also initially noted in 1999 was a diagnosis of hepatitis B, 
for which there is similarly no prior assessment of record.)

Significantly, the Board also notes that there is no 
competent and probative opinion from any physician that 
establishes a nexus between currently diagnosed hepatitis C 
and military service.  In this regard, in the only competent 
opinion to address the matter of nexus, the January 2004 
opinion, that examiner indicated that the veteran had 
participated in intravenous drug use and other high risk 
behavior for hepatitis C both in 1975 while on active duty, 
and in 1979 post-service, and that it was not possible to 
establish during which time period the veteran became 
infected.  As such, the only medical opinion addressing nexus 
clearly is not supportive of the veteran's claim that his 
hepatitis C is related to his military service.   

The Board has taken into consideration the veteran's 
assertions in adjudicating the claim on appeal.  As noted 
above, the veteran has identified various in-service events 
as potential causes of current hepatitis C, including the 
possibility that hazardous materials exposure in service may 
have contributed to the development or progression of 
hepatitis C.  However, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to either assert, on the basis of her assertions, 
alone, either "hazardous materials" exposure, or to offer a 
probative opinion on any medical matter-such as whether 
there is a medical relationship between hepatitis C and any 
incident of military service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Significantly, 
neither the veteran nor his representative has presented any 
competent evidence to support the claim.   

Under these circumstances, the Board must conclude that the 
criteria for service connection for hepatitis C are not met.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
in the absence of competent evidence to support the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski,  1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for hepatitis C is denied.



REMAND

In its October 2004 rating decision, the RO denied the 
veteran's claims for service connection for hypertension, for 
chronic kidney disease, and for osteoarthritis, each claimed 
as secondary to multiple chemical exposure.  In November 
2004, the veteran filed a NOD with the October 2004 denials; 
however, the RO has yet to issue a SOC with respect to each 
of these claims, the next step in the appellate process.  See 
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v. Gober,  10 Vet. App. 433, 436 (1997).  
Consequently, these matters must be remanded to the RO for 
the issuance of a SOC.  Id.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105;            38 C.F.R. §§ 20.200, 20.201, 
20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO must furnish to the veteran and 
her representative a SOC with respect to 
the October 2004 denial of service 
connection for hypertension, secondary to 
multiple chemical exposure; service 
connection for chronic kidney disease, 
secondary to multiple chemical exposure; 
and service connection for 
osteoarthritis, secondary to multiple 
chemical exposure.  The RO should furnish 
the veteran a VA Form 9, and afford the 
appropriate opportunity to file a 
substantive appeal perfecting an appeal 
on each issue.  The veteran and her 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected (as 
regards the claims for service connection 
for hypertension, chronic kidney disease, 
and osteoarthritis-each claimed as 
secondary to multiple chemical exposure-
within within 60 days of the issuance of 
the statement of the case).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 




Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


